 1    MICHAEL S. LIM (Va. Bar No. 76385)
      limm@sec.gov
2     Attorney for Plaintiff
      SECURITIES AND EXCHANGE COMMISSION
 3    100 F St, NE
      Washington, D.C. 20549
4    (202)551-4659

 5

6                                   UNITED STATES DISTRICT COURT
7
                                   NORTHERN DISTRICT OF CALIFORNIA
 8

9                                                                      Case No. 3:19-cv-04241-JD
      SECURITIES AND EXCHANGE COMMISSION,
10                                                                    NOTICE OF MOTION
                      Plaintiff,                                      AND MOTION TO
11                                                                    ESTABLISH A FAIR
                                                                      FUND,APPOINT A TAX
12                                                                    ADMINISTRATOR AND
              vs.                                                     DISTRIBUTION AGENT,
13                                                                    AND APPROVE FUTURE
                                                                      FEES AND EXPENSES
14
      FACEBOOK,INC.                                                   Hearing Date: August 20,
15                                                                    2020
                      Defendant.                                      Time: 10:00 am PST
16
                                                                      Courtroom: 11
17                                                                    Judge: James Donato

18

19                  PLAINTIFF SECURITIES AND EXCHANGE COMMISSION'S
                     MOTION AND MEMORANDUM OF LAW IN SUPPORT OF
20                  AN ORDER TO ESTABLISH A FAIR FUND, APPOINT A TAX
                      ADMINISTRATOR AND A DISTRIBUTION AGENT AND
21                         APPROVE FUTURE FEES AND EXPENSES
                                                                                                           Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 1 of 8




22   NOTICE OF MOTION AND MOTION:

23          PLEASE TAKE NOTICE that, on August 20, 2020, at 10:00 am PST or as soon thereafter

24   as possible in Courtroom 11, of the United States District Court for the Northern District of

25   California, located at 450 Golden Gate Avenue, 19th Floor, San Francisco, California Plaintiff, the

26   United States Securities and Exchange Commission ("Plaintiffl' or the "SEC") will and hereby

27   does upon the accompanying Motion, Memorandum, and Proposed Order, move this Court for an

28   Order requesting the following relief: (1) establishing a Fair Fund pursuant to Section 308(a) of
     SEC v. FACEBOOK,INC.                          1              SECURITIES AND EXCHANGE
                                                                  COMMISSION
                                                                  100 F ST, NE
                                                                  WASHINGTON,DC 20549
                                                                 (202)551-4659
 1   the Sarbanes-Oxley Act of 2002 [15 U.S.C. § 7246(a)](the "Fair Fund");(2) appointing Miller

 2   Kaplan Arase LLP ("Miller Kaplan") as Tax Administrator with respect to the Fair Fund; (3)

 3   appointing RCB Fund Services ("RFS") as Distribution Agent; and (4) authorizing the SEC to

 4   approve and direct the payment oftaxes and administration fees and expenses from the Fair Fund

 5   without further Court Order.

 6   MEMORANDUM OF LAW

 7   A.     Background

 8          On July 24, 2019, the SEC filed a complaint (the "Complaint")(ECF No. 1) against

 9   Facebook, Inc.("Facebook" or "Defendant") in which the SEC alleged, among other things, that

10   Facebook made misleading statements in its public filings from 2016 until mid-March 2018 about

11   the misuse of its users' data. As a result of Defendant's conduct, including the misleading

12   statements made in Facebook's periodic filings with the SEC, the SEC asserted violations of

13   Sections 17(a)(2) and (3)of the Securities Act of 1933 ("Securities Act")[15 U.S.C. §§77q(a)(2)

14   and 77q(a)(3)], violations of Section 13(a) of the Securities Exchange Act of 1934 ("Exchange

15   Act")[15 U.S.C. §78m(a)]and Rules 12b-20, 13a-1,and 13a-13 thereunder[17 C.F.R. §§240.12b-

16   20, 240.13a-1, and 240.13a-13], and violations of Rule 13a-15(a) of the Exchange Act[17 C.F.R.

17   §240.13a-15(a)]. On August 22, 2019, the Court entered an agreed-upon final judgment ("Final

18   Judgment")(ECF No. 11), ordering Facebook to pay a $100 million civil penalty, pursuant to

19   Section 20(d) of the Securities Act[15 U.S.C. § 77t(d)] and Section 21(d)(3) ofthe Exchange Act

20   [15 U.S.C. § 78u(d)(3)]. Defendant has since paid the entire amount ofthe Final Judgment, which

21   resides in an interest-bearing account at the U.S. Treasury's Bureau of Fiscal Service ("BFS").
                                                                                                         Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 2 of 8




22          As laid out more fully below, the SEC respectfully requests an Order:(1)that a Fair Fund

23   be established pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002, as amended by the

24   Dodd-Frank Act of 2010 [15 U.S.C. § 7246(a)]("Sarbanes-Oxley Act");(2) that Miller Kaplan

25   Arase LLP ("Miller Kaplan"), a certified public accounting firm, with an office in San Francisco,

26   California, be appointed as Tax Administrator to execute all income tax reporting requirements,

27   including the preparation and filing oftax returns with respect to the Fair Fund;(3)that RCB Fund

28   Services, LLC ("RFS") be appointed as Distribution Agent of the Fair Fund in order to assist in
     SEC v. FACEBOOK,INC.                        2               SECURITIES AND EXCHANGE
                                                                 COMMISSION
                                                                 100 F ST, NE
                                                                 WASHINGTON,DC 20549
                                                                (202)551-4659
 1   developing a plan of distribution and oversee the distribution of the Fair Fund; and (4) that

 2   authorizes the payment of future taxes and administration fees and expenses from the Fair Fund

 3   without further Court Order, with respect to funds under this Court's jurisdiction in this case. The

 4   SEC intends to apply to the Court for an Order approving a distribution of collected funds, and the

 5   establishment of a Fair Fund and appointment of the Tax Administrator are necessary to ensure

 6   that the funds are maintained and distributed in compliance with federal and state tax laws.

 7   B.     The Court Should Establish a Fair Fund

 8          The SEC moves this Court to establish a Fair Fund for the $100 million in civil penalties

 9   collected from Defendant, plus accrued interest and earnings, pursuant to Section 308(a) of the

10   Sarbanes-Oxley Act, which provides that:

11                  If, in anyjudicial or administrative action brought by the Commission under

12                  the securities laws, the Commission obtains a civil penalty against any

13                  person for a violation of such laws, or such person agrees, in settlement of

14                  any such action,to such civil penalty, the amount ofsuch civil penalty shall,

15                  on the motion or at the direction of the Commission, be added to and

16                  become part ofa disgorgement fund or other fund established for the benefit

17                  ofthe victims of such violation.

18   See 15 U.S.C. § 7246(a). The SEC brought this action under the federal securities laws, and this

19   Court ordered payment of civil penalties, the entirety of which has been paid pursuant to the Final

20   Judgment. Accordingly, the requirements of Section 308(a)ofthe Sarbanes-Oxley Act, have been

21   satisfied, and the Court should establish a Fair Fund to facilitate the distribution of the funds to
                                                                                                            Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 3 of 8




22   investors harmed by Defendant's conduct.

23          The creation of a Fair Fund is a precursor to creating a plan of distribution for Court

24   approval and ultimately distributing funds to victims of the violations of the securities laws. The

25   SEC intends to develop a distribution plan ("Plan"), and to seek Court approval ofthe Plan.

26

27   C.     The Court Should Appoint Miller Kaplan Arase LLP as Tax Administrator

28          The Fair Fund is a Qualified Settlement Fund ("QSF") under section 468B(g) of the
     SEC v. FACEBOOK,INC.                          3              SECURITIES AND EXCHANGE
                                                                  COMMISSION
                                                                  100 F ST, NE
                                                                  WASHINGTON, DC 20549
                                                                 (202)551-4659
 1   Internal Revenue Code(IRC),26 U.S.C. §468B(g), and related regulations. A Tax Administrator,

 2   should be appointed on behalf ofthe Fair Fund,and authorized to take all necessary steps to enable

 3   the Fair Fund to obtain and maintain the status ofa taxable QSF,including the filing of all required

 4   elections and statements contemplated by those provisions. The Tax Administrator will cause the

 5   Fair Fund to pay taxes in a manner consistent with treatment of the Fair Fund as a QSF. The

 6   reasonable costs, fees, and other expenses incurred in the performance ofthe Ta~c Administrator's

 7   duties would be paid by the Fair Fund in accordance with the agreement between the SEC and the

 8   Tax Administrator.

 9          The SEC recommends the appointment of Miller Kaplan, which is experienced in the

10   taxation of QSFs and has agreed to reasonable fees for its services. In summary, the current

11   agreement with Miller Kaplan provides for compensation for services and expenses as follows:

12
                                               SERVICE                           FIXED FEE
13

14                         Income tax returns, including items 1-6(below).                $1,600

15                         Income tax returns, including items 1-6(below),                  $700
                           for funds with assets of$120,000 or less, or are
16
                           o en and closed within the same calendar year.
17                         Loss Carryback (claim for refund)returns                         $550

18

19          Fixed fee tax compliance services include:

20          1.      Obtain a federal tax identification number for the QSF.

21          2.      Prepare and file federal and state income tax returns, as required.
                                                                                                             Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 4 of 8




22          3.      Where required, calculate quarterly estimated tax payments and provide

23                  information to the Court so that payments may be made timely.

24          4.      Make arrangements with the SEC or its agents to pay tax liability.

25          5.      Calculate and recommend retention of a reserve, if necessary, for penalties and

26                  interest to be assessed as a result of any late filing of tax returns and late payment

27                  of taxes.

28          6.      Determine and comply with tax reporting obligations of the QSF relating to
     SEC v. FACEBOOK,INC.                          4              SECURITIES AND EXCHANGE
                                                                  COMMISSION
                                                                  100 F ST, NE
                                                                  WASHINGTON,DC 20549
                                                                 (202)551-4659
 1                  distributions or payments to vendors, if applicable.
2           Miller Kaplan has served as a tax administrator on numerous QSF's established by the

 3   SEC. The SEC respectfully requests that the Court appoint Miller Kaplan as Tax Administrator

4    to execute all income tax reporting requirements, including the preparation and filing of tax

5    returns, with respect to the Fair Fund under this Court's jurisdiction.

6    D.     The Court Should Appoint RCB Fund Services LLC as Distribution Agent

7           The SEC requests an Order appointing RFS as the Distribution Agent for the Fair Fund to

 8   (1) facilitate the development of a distribution plan; and (2) implement and administer any

9    distribution in this case. If appointed, the appointed distribution agent will work with SEC staff

10   to prepare a distribution plan for the Fair Fund for submission for Court approval, which would

11   include a fair and reasonable methodology for allocating the available funds to harmed investors.

12   In addition, the appointed distribution agent would identify harmed investors through a claims

13   process; quantify losses and distribution amounts, and distribute the amounts to eligible investors;

14   respond to investor and distribution related inquiries; and, work with the appointed T~

15   Administrator to ensure the Fair Fund complies with all related legal and regulatory requirements,

16   including but not limited to, satisfying any reporting or withholding requirements imposed on

17   distributions from the Fair Fund.

18          RFS is a member of a pool of administrators approved by the SEC for recommendation to

19   courts in civil proceedings. The SEC knows from prior experience working with RFS, that RFS

20   is very qualified for the tasks required of a distribution plan and that RFS will be fair, efficient,

21   cost-effective, and timely in its efforts. More specifically, RFS has extensive experience with the
                                                                                                             Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 5 of 8




22   administration of distributions, including drafting and finalizing distribution plans, defining

23   eligibility and the measure of damages, collecting and validating information from claimants,

24   remitting payments, and handling all related audit and reporting processes. RFS also has extensive

25   experience in developing plans of allocation related to other SEC cases.

26          The SEC's specific recommendation of RFS for this matter is based on a process in which

27   SEC staff solicited, reviewed and analyzed distribution cost proposals from prospective

28   distribution agents in the approved pool, including a pricing schedule that will allow SEC staff to
     SEC v. FACEBOOK,INC.                          5               SECURITIES AND EXCHANGE
                                                                   COMMISSION
                                                                   100 F ST, NE
                                                                   WASHINGTON, DC 20549
                                                                  (202)551-4659
 1   monitor invoices and the costs of administering this distribution. RFS has an agreement with the

 2   SEC in which it has agreed, if selected as the distribution agent, to be bound by the terms of the

 3   distribution cost proposal that it submitted to the SEC staff in connection with this matter. This

4    process led the SEC to conclude that RFS is highly qualified for this distribution and that its pricing

 5   is competitive and reasonable.

 6          RFS does not have any conflicts of interest that would keep it from fully and fairly

 7   exercising its duties as the distribution agent for the proposed Fair Fund. If appointed by the Court,

 8   RFS will take affirmative steps to ensure that any entities or individuals engaged, if any, by RFS

 9   also have no such conflicts of interest.

10          Once the distribution plan is approved, RFS will provide the Court with a status report and

11   accounting, in a format to be provided by the SEC staff, within twenty (20) days after the end of

12   each calendar quarter. Such an accounting will inform the Court and the SEC of the status of the

13   Fair Fund and the activities of RFS,and shall specify, at a minimum,the location ofthe accounts)

14   comprising the Fair Fund, the value of those account(s), all monies earned or received into the

15   account(s), any monies expended to satisfy fees, costs, taxes and other expenses incurred in the

16   implementation of the distribution plan, and any monies distributed to investors under the

17   distribution plan.

18          Upon completing its duties as a distribution agent, RFS, working with the TaY

19   Administrator, will prepare a final report and final accounting for the Fair Fund, to be reviewed

20   and approved by SEC prior to filing with the Court. The Distribution Agent shall send any

21   remaining funds that have not been distributed in this matter to the SEC for transmittal to the
                                                                                                               Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 6 of 8




22   United States Treasury upon order of this Court.

23          RFS may be removed sua sponte at any time by the Court or upon motion of the SEC and

24   replaced with a successor. In the event RFS decides to resign, it will first give written notice to

25   the Court and to the SEC of such intention, and the resignation, if permitted, will not be effective

26   until the Court appoints a successor.

27   E.     The Court Should Authorize the Payment of Tax Obligations and Administrative

28          Fees and Expenses without Further Court Order
     SEC v. FACEBOOK,INC.                           6               SECURITIES AND EXCHANGE
                                                                    COMMISSION
                                                                    100 F ST, NE
                                                                    WASHINGTON,DC 20549
                                                                   (202)551-4659
 1          In order to ensure timely payments oftax obligations and the fees and expenses ofthe Tax

 2   Administrator and the Distribution Agent, the SEC further requests that SEC staff be authorized

 3   to approve and arrange payment of taxes and all administrative fees and expenses from the Fair

4    Fund without further Court approval. Authorizing SEC staff to approve and pay future fees and

 5   expenses ofthe Tax Administrator and Distribution Agent from the Fair Fund without prior Court

6    approval will prevent unnecessarily using the Court's time and resources and expedite the payment

 7   process, reducing the risk of late tax payments and penalties.

 8          The Tax Administrator and Distribution Agent have agreed to provide invoices and/or

9    requests for t~ payments for review and approval by the SEC,together with supporting documents

10   to justify the tax, expenses or services rendered. Prior to authorizing payment from the Fair Fund,

11   SEC staff will carefully review each invoice to ensure that the work completed by the Tax

12   Administrator and Distribution Agent is in accordance with the cost proposals agreed to by each

13   ofthe respective entities. Should there be any disputes between the SEC and Miller Kaplan and/or

14   RFS with respect to an invoiced amount, the SEC will refer the objection to the Court, for

15   resolution of the objection by appropriate Court order. All expenditures from the Fair Fund will

16   be reported to this Court in the final accounting ofthe Fair Fund once the distribution is complete.

17          WHEREFORE,for all the foregoing reasons, the SEC respectfully requests that this

18   Court enter the proposed Order and grant such other relief as the Court deems just and proper.

19
              Dated: July 14, 2020                           Respectfully submitted,
20
                                                             /s/Michael S. Lim
21                                                          Michael S. Lim
                                                            Attorney for Plaintiff
                                                                                                               Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 7 of 8




22                                                          SECURITIES AND EXCHANGE
23                                                          COMMISSION
                                                            Division of Enforcement, Office of Distributions
24                                                          100 F. Street, N.E.
                                                            Washington, D.C. 20549
25                                                          Tel:(202)551-4659
26                                                          Email: limmn o
                                                                         a,sec.gov

27

28
     SEC v. FACEBOOK,INC.                         7               SECURITIES AND EXCHANGE
                                                                  COMMISSION
                                                                  100 F ST, NE
                                                                  WASHINGTON,DC 20549
                                                                 (202)551-4659
 1

 2                                     CERTIFICATE OF SERVICE

 3           I, Michael S. Lim, am a citizen of the United States, over 18 years of age and am a party

 4   to this action.

 5           On July 14, 2020, the following:

 6   Notice of Motion and Motion to Establish Fair Fund, Appoint a Tax Administrator and

 7   Distribution Agent, and Approve Future Fees and Expenses

 8   and

 9   Proposed Order to Establish Fair Fund, Appoint a Appoint a Tax Administrator and

10   Distribution Agent, and Approve Future Fees and Expenses

11   were filed with the Clerk of the Court via CM/ ECF in SEC v. Facebook, Inc., Case No. 3:19-cv-

12   04241-JD.

13           Notice of this filing will be sent electronically to all registered parties by operation of the

14   Court's electronic filing system.

15

16   I served the foregoing in the SEC v. Facebook, Inc. matter via U.S. Mail to the following:

17           Facebook, Inc. c/o Benjamin Neaderland, Esq.

18           Wilmer Cutler Pickering Hale and Dorr LLP

19           1875 Pennsylvania Avenue, N.W.

20           Washington, DC 20006

21   I declare under penalty of perjury that the statements made above are true and correct.
                                                                                                               Case 3:19-cv-04241-JD Document 13 Filed 07/14/20 Page 8 of 8




22   Executed in Washington, DC on July 14, 2020.

23

24

25                                                   Michael S. Lim

26

27

28
     SEC v. FACEBOOK,INC.                           8                SECURITIES AND EXCHANGE
                                                                     COMMISSION
                                                                     100 F ST, NE
                                                                     WASHINGTON,DC 20549
                                                                    (202)551-4659
